Citation Nr: 1047452	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-34 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to service connection for a left hearing loss 
disability. 

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for carcinoma of the right 
breast, secondary to exposure to herbicides and/or ionizing 
radiation. 

5.  Entitlement to service connection for adenocarcinoma of the 
cervix, claimed as uterine cancer, secondary to exposure to 
herbicides and/or ionizing radiation. 

6.  Entitlement to service connection for headaches, secondary to 
carcinoma of the right breast and adenocarcinoma of the cervix.

7.  Entitlement to service connection for a right shoulder 
disability, secondary to carcinoma of the right breast and 
adenocarcinoma of the cervix.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1986 to July 1991.
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In July 2010, the Veteran presented testimony before 
the undersigned, and a copy of the transcript has been associated 
with the claims folder. 

The issues of service connection for headaches and a right 
shoulder disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the 
Veteran requested that her appeal for service connection for 
residuals of a concussion be withdrawn.

2.  Prior to the promulgation of a decision in the appeal, the 
Veteran requested that her appeal for service connection for a 
left hearing loss disability be withdrawn.

3.  Prior to the promulgation of a decision in the appeal, the 
Veteran requested that her appeal for service connection for a 
left ankle disability be withdrawn.

4.  The Veteran's carcinoma of the right breast is related to 
service.  

5.  The Veteran's adenocarcinoma of the cervix is related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
service connection for residuals of a concussion have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal for 
service connection for a left hearing loss disability have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal for 
service connection for a left ankle disability have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2010).

4.  Carcinoma of the right breast was incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.311 (2010).

5.  Adenocarcinoma of the cervix was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Concussion, Left Hearing Loss Disability, and a 
Left Ankle Disability 

A substantive appeal may be withdrawn on the record or in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2010).  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).

In a July 2010 statement, the Veteran explicitly indicated that 
she was withdrawing the issues of concussion, hearing loss 
disability, and a left ankle disability.  This withdrawal was 
subsequently reiterated on the record at her July 2010 hearing 
before the undersigned.  

Because the Veteran has clearly indicated her wish to withdrawal 
the appeals as to the claims for service connection for residuals 
of a concussion, a left ear hearing loss disability, and a left 
ankle disability, there remain no allegations of errors of fact 
or law for appellate consideration.  See 38 C.F.R. § 20.204 
(2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  Accordingly, the 
Board does not have jurisdiction to review these appeals and they 
are therefore dismissed.

Carcinoma of the Right Breast and Adenocarcinoma of the Cervix

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the VCAA does not preclude the Board from adjudicating the 
Veteran's claims.  This is so because the Board is taking action 
favorable to the Veteran on the issues in appellate status and a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran essentially claims that she currently has carcinoma 
of the right breast and adenocarcinoma of the cervix as a result 
of exposure to herbicides and/or ionizing radiation during 
service. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  A 
current disability must be related to service or to an incident 
of service origin. A claimant seeking disability benefits must 
establish the existence of a disability and a connection between 
a veteran's service and the disability.  Boyer v. West, 210 F.3d 
1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 
2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  As discussed below, the Veteran's 
cancers did not manifest within a year of service discharge. 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to exposure 
to herbicide agents for veterans who have any of several diseases 
and served on active duty in Vietnam during the Vietnam Era.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e) 
(2010).  A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease during 
the period of service.  

At the outset, the Board notes that the Veteran does not contend, 
nor does the evidence, reflect that she served in Vietnam or any 
other area recognized for Agent Orange use.  Accordingly, the 
Board will focus on the Veteran's service connection claims based 
on exposure to ionizing radiation. 

It is undisputed that the Veteran has carcinoma of the right 
breast and adenocarcinoma of the cervix.  She was diagnosed with 
carcinoma of the right breast in 2000 and adenocarcinoma of the 
cervix in 2007. 

The Veteran contends that her duties during service exposed her 
to ionizing radiation.  Specifically, she asserts that as a 27L 
Lance Missile Repairer/Technician, she worked with the Lance 
Missile for five years while stationed in Germany.  In her 
capacity, the Veteran states that she oversaw the testing and 
repairs of all elements of the missile which was a neutron bomb.  
She further indicates that she was part of the Propellant 
Draining Kit Operation team which required her to go into bunkers 
and help package extremely hazardous munitions.  

Pursuant to VA's request, the National Personnel Records Center 
indicated in July 2007 that there were no information with regard 
to the Veteran's exposure to radiation during service.  Likewise, 
in March 2010, the U.S. Army Dosimetry Center stated that it had 
been unable to locate records of exposure to ionizing radiation 
for the Veteran.

The Veteran's available service records include her Form DD 214 
which shows that she had been a Lance System Repairperson for 
four years and eleven months.  In support of her claim, the 
Veteran submitted voluminous information regarding the Lance 
Missile showing that it provided nuclear and conventional fire (1 
W-70 nuclear and 1-100 kt blast yield) in support of the U.S. 
Army from 1972 to 1992.  Additionally, she submitted multiple 
articles regarding risk factors for breast and cervical cancers, 
and she indicated that she had no known risk factors other than 
exposure to radiation from the Lance Missile.  

In addition to these treatises, the Veteran has submitted 
evidence from her treating physicians.  In a January 2009 letter, 
A.W.B, M.D. noted that the Veteran was diagnosed with breast 
cancer when she was 33 years old and with cancer of the uterus 
and cervix two years before (when the Veteran would have been 40 
years old).  Dr. B stated that the Veteran tested negative for 
the BRCA mutation associated with both breast cancer and ovarian 
cancer.  Dr. B noted that the Veteran had indicated that she had 
been exposed to chemicals and or radiation leakage during service 
when she assisted with chemical retrograde operations, and 
exposed to fuels and/or radiation during daily maintenance of the 
Lance Missile System.  Dr. B concluded that that it was this 
exposure which lead to the Veteran's two cancers at such an early 
age.  

A June 2006 letter from D.R., M.D. noted that she had treated the 
Veteran for the past two years and that the Veteran had a healthy 
lifestyle, was diagnosed with two cancers at an early age, tested 
negative for BRCA, and did not appear to have a family history or 
known gene mutation that would make her prone to developing 
malignancies at an early age.  Dr. R further stated that the 
Veteran provided information regarding her possible exposure to 
chemicals and radiologic sources during service.  Dr. R stated 
that this connection raised some question as to whether her 
malignancies could be due to environmental exposure during 
service.  

In analyzing the foregoing evidence, the Board notes that service 
connection for a disorder which is claimed to be attributable to 
radiation exposure during service can be accomplished in three 
different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are 
certain types of cancer which will be presumptively service 
connected.  See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2010).  Second, 38 C.F.R. § 3.311(b) includes a list of 
"radiogenic diseases" which will be service connected provided 
that certain conditions specified in that regulation are met.  
The list includes any type of cancer.  That regulation further 
states that, if the veteran has one of the radiogenic diseases, 
the case will be referred to the VA Under Secretary for Benefits 
for review as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not that 
the veteran's disease resulted from radiation exposure during 
service.

Significantly, however, the first of these regulations, 38 C.F.R 
§ 3.309, requires that the Veteran have certain service which 
included participation in radiation risk activity. The Board 
notes that the Veteran bases her claim solely on the reported 
exposure to radiation while maintaining the Lance Missile.  She 
has not indicated nor does the evidence reflect onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device, nor has she been shown to meet any other 
applicable activity considered to be a radiation risk activity.  
See 38 C.F.R. §§ 3.309(d)(3)(ii) (2010).

Regarding the second method by which a disease may be shown to 
have been due to radiation exposure in service, the Board notes 
that cancers of the breast and ovary are listed as a "radiogenic 
disease" under 38 C.F.R. § 3.311.  However, as discussed above, 
the Veteran has not been shown to participate in a ration-risk 
activity.  Therefore, the Veteran cannot obtain service 
connection for her cancers through the radiation presumption laws 
and regulations.

However, there is a third method for establishing service 
connection.  Direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing radiation 
by "show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult burden 
of tracing causation to a condition or event during service."  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  This 
method would require, at the very least, a medical opinion 
linking the Veteran's breast and cervical cancers to service. 

In the present case, the Board finds that the Veteran is fully 
competent and credible to report to that she was exposed to 
ionizing radiation during service as it is consistent with the 
nature of her service around nuclear weapons as documented in the 
service records.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005) (noting that a veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing and witnessing events in service).  Having found 
that the Veteran was exposed to ionizing radiation during 
service, the Board next turns to the question of whether there is 
an etiological relationship between that exposure and the 
currently diagnosed cancers.  While Dr. R's June 2009 speculated 
that there was a possibility that the Veteran's cancers were due 
to her service, Dr. B's opinion was more definitive in finding a 
link between service and the current cancers.  In any case, the 
Board finds these opinions to be both competent and credible 
evidence.  Consequently, given that the Veteran has a current 
disability, she was exposed to ionizing radiation in service, and 
there is a medical nexus between her current disabilities and 
service, the Board finds that service connection is warranted for 
cancer of the right breast and adenocarcinoma of the cervix.  


ORDER

The appeal as to entitlement to service connection for residuals 
of a concussion is dismissed.

The appeal as to entitlement to service connection for a left ear 
hearing loss disability is dismissed.

The appeal as to entitlement to service connection for a left 
ankle disability y is dismissed.

Service connection for carcinoma of the right breast, secondary 
to exposure to ionizing radiation is granted. 

Service connection for adenocarcinoma of the cervix, claimed as 
uterine cancer, secondary to exposure to ionizing radiation is 
granted. 


REMAND

The Veteran seeks service connection for headaches and a right 
shoulder disability, secondary to her right breast and cervical 
cancers.   VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In light of the 
Board's grant of service connection for both right breast cancer 
and cervical cancer, examinations are necessary to determine 
nature and etiology of the headaches and right shoulder 
disability claimed herein, to include as secondary to the cancers 
service connected herein.  See 38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.	 Schedule the Veteran for an examination 
to ascertain the nature and etiology of 
any current headaches, including 
specifically, an assessment as to whether 
any current disability is etiologically 
related to service or service-connected 
carcinoma of the right breast and/or 
adenocarcinoma of the cervix.  The claims 
file and a copy of this Remand must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was reviewed 
in conjunction with the examination.

The examiner should specifically determine 
whether any headaches found on examination 
were caused by, or are aggravated by the 
Veteran's service-connected carcinoma of 
the right breast and/or adenocarcinoma of 
the cervix.  If service-connected 
carcinoma of the right breast and/or 
adenocarcinoma of the cervix aggravates 
(i.e., permanently worsens) the headaches, 
the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.  See 38 
C.F.R. § 3.310(a) (2010); Allen v. Brown, 
7 Vet. App. 439 (1995).  The examiner 
should also determine whether any 
headaches found on examination were 
incurred or aggravated by service. 

The examiner should provide a rationale 
for the opinion provided and reconcile any 
contradictory evidence of record.

2.	Schedule the Veteran for an examination to 
ascertain the nature and etiology of any 
current right shoulder disability, 
including specifically, an assessment as 
to whether any current disability is 
etiologically related to service or 
service-connected carcinoma of the right 
breast and/or adenocarcinoma of the 
cervix.  The claims file and a copy of 
this Remand must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed in conjunction with the 
examination.

The examiner should specifically determine 
whether any right shoulder disability 
found on examination was caused by, or is 
aggravated by the Veteran's service-
connected carcinoma of the right breast 
and/or adenocarcinoma of the cervix.  If 
service-connected carcinoma of the right 
breast and/or adenocarcinoma of the cervix 
aggravates (i.e., permanently worsens) a 
right shoulder disability, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation.  See 38 C.F.R. § 3.310(a) 
(2010); Allen v. Brown, 7 Vet. App. 439 
(1995).  The examiner should also 
determine whether any right shoulder 
disability found on examination was 
incurred or aggravated by service. 

The examiner should provide a rationale 
for the opinion provided and reconcile any 
contradictory evidence of record.

3.	Notify the Veteran that it is her 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and her representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


